DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to Applicant’s communication on 03/21/2022 regarding application 16/912,401.

Status of Claims
	Claim(s) 1-20 is/are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicants amendments and arguments in regards to the previously applied 101 rejection have been fully considered and have been deemed persuasive.
	Examiner therefore withdraws the previously applied 101 rejection.

Response to Arguments – 103 Rejection
	Applicant’s arguments in view of the previously applied prior art rejection are deemed moot in view of the newly amended 103 rejection below.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2020/0349595 Al) in view of Mesaros (US 2015/0310468 Al) and Buchalter (US 2012/0041816 A1)

Claim(s) 1, 7, and 13 –
	Anderson discloses the following:
A system for automatic, intelligent generation of an offer price for a for sale object (FSO) being offered by a seller, comprising: a memory; and at least one processor coupled to the memory and configured to perform operations, the operations comprising: (Anderson: Paragraph 9, "Consistent with other disclosed embodiments, memory device storing instructions may store program instructions, which are executed by at least one processor device and perform any of the methods described herein ... ")
A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations for automatic, intelligent generation of an offer price for a for sale object (FSO) being offered by a seller, the operations comprising: (Anderson: Paragraph 32, "The computer-readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer-readable storage medium may include a hard disk, a random-access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CDROM), a digital versatile disk (DVD), a memory stick, or/and the like ... ")
receiving information relating to the FSO, including specifications for selling the FSO, wherein the specifications include an original offer price and a time window for selling the FSO; (Anderson: Paragraph 38, "In various embodiments, system 105 may receive vehicle history reports such as vehicle history data 176. For example, vehicle history data 176 may be obtained from services such as Carfax Inc. The vehicle history data may include a vehicle year, make, model, trim line, overall vehicle condition as determined by a party not interested in the sale of the vehicle (e.g., a professional technician hired to evaluate vehicle condition), number of owners, accident history, service history, registration history, open recalls and vehicle use (e.g., rental, fleet, personal). In some embodiments, history data for a vehicle may include historical data related to sales of the vehicle.")
determining a category of the FSO; (Anderson: Paragraph 51, "FIG. 6 shows a subset of data points 601 for sold vehicles 155 extracted from data points 501. In some embodiments, only data points 601 may be used to construct a linear regression. For example, data points 501 may correspond to vehicles 155 with a set of attributes (e.g., make, model, trim, engine type, and age) that may be the same as the attributes of target vehicle 103, and data points 601 may correspond to vehicles 155 that have outward appearance that is similar to the outward appearance of target vehicle 103.")
generating an optimal offer price and price range for the FSO based on (a) inputting parameters associated with the FSO into a neural network regression model, training the model with past listings of previously sold FSOs that have a same or similar category of the FSO; (b) the specifications, including the time window; (c) a category decay curve applicable to the category; ... (Anderson: Paragraph 48, "A linear regression model may be used to obtain a linear regression plot 502 shown in FIG. 5. For a given target vehicle with a target mileage 520 a target price 522 may be determined using the linear regression plot 502 as shown in FIG. 5."; Paragraph 55, "In various embodiments, match score 830 may be calculated using model 820 that may include machine-learning models, such as neural networks, decision trees, and models based on ensemble methods, such as random forests. The machine-learning models may have parameters that may be selected for optimizing the performance of model 820. For example, parameters specific to a particular type of model (e.g., the number of features and number of layers in a neural network) may be optimized to improve the model's performance."; Paragraph 64, "Additionally, or alternatively, module 140 may provide a probability density distribution for prospective buyer I 02 to dispose of target vehicle I 03 in a selected amount of time. FIG. IO shows an example probability density distribution 1010 (also denoted by f(t), with t being time), with area 1012 denoting probability (calculated as f.sub.0.sup.T.sup. lf(t)dt) for prospective buyer 102 of disposing of target vehicle 103 in time T.sub.l. In an illustrative embodiment, T.sub.2 may be a predicted average time that a buyer may use target vehicle 103 before disposing of it."; Paragraph 79, "For example, graph 1450 may be the graph shown in FIG. 5, or the graphs shown in FIG. 6 or FIG. 7. In some embodiments, graph 1450 may be selectable. For example, prospective buyer 102 may be able to click either on linear regression graph 1452 or on various vehicle price data points 1451 to obtain additional information about target vehicle 130 or about price data points 1451. For example, price data points 1451 may be rated. By clicking on a price data point, prospective buyer I 02 may receive a price rating as "good," "fair," "poor," or any other suitable rating. For example, price rating may include a price score, with the highest score being the best price and lowest score being the worst price. In some embodiments, interface 1401 may provide perspective buyer 102 with a choice of viewing other vehicles in the same price category or having the same mileage as target vehicle 130 displayed by graph 1450.")
Providing the optimal offer price for display on an interface, for a listing corresponding to the FSO… (Anderson: Paragraph 45, "In an illustrative embodiment, process 300 includes a step 201 of receiving a price request from prospective buyer 102 following by a step 301 of receiving a suggested or offered price for target vehicle 103.")
Anderson teaches a method of analyzing a for sale object based on various specifications and suggesting an offer price for said object, however, it does not disclose a flexibility curve of the seller. Mesaros further discloses the following:
…and (d) seller flexibility curve of the seller; and (Mesaros: Paragraph 89, "In addition, a seller can have multiple aggregation curves available at the same time. In this manner, the curves can be affected differently when presented with the same changes to the same factors ... ")
Anderson in view of Mesaros do not explicitly teach the use of a slider to determine weights of values for generating an optimal price, however, in analogous art of competitive marketplace purchases and selling, Buchalter discloses the following:
…wherein the interface includes a slider adjustable by the seller by which the seller can adjust seller preferences on maximizing time and maximizing profit; (Buchalter: Paragraph 5, “The worth or value of the ad impression may depend on how well the ad impression matches the goals and other aspects of the campaign. Based on the competitive market value, the brain engine may further select a bid aggressiveness slider value, to adjust the fair market value and/or determine a bid price for the ad impression.”)
receiving an adjustment to the slider via the interface, the adjustment corresponding a change in the seller preferences between maximizing time and maximizing profit; (Buchalter: Paragraph 198, “For example and in one embodiment, setting the bid aggressiveness slider value to 75 may set a bid price that wins 75% of the available impressions. The user can, for example, use the collected statistics and monitored budget drain to quantify the tradeoff between price and volume. The RGT module or the user may accordingly re-adjust and/or optimize the slider value against the user's reach goals. The RGT module may be embodied in hardware or a combination of hardware and software. The RGT module may include any module, script, program, agent, state machine, component or set of executable instructions executing in the brain engine.”)
calculating a new offer price within the price range based on the adjustment to the slider; and (Buchalter: Paragraph 198, “The right brain may include a reach goal type (RGT) module that is designed and configured to allow a user to manage this tradeoff. The RGT module may use, invoke or communicate with the bid aggressiveness slider to bid a value equal to the CMV of the bid aggressiveness slider value. For example and in one embodiment, setting the bid aggressiveness slider value to 75 may set a bid price that wins 75% of the available impressions. The user can, for example, use the collected statistics and monitored budget drain to quantify the tradeoff between price and volume. The RGT module or the user may accordingly re-adjust and/or optimize the slider value against the user's reach goals. The RGT module may be embodied in hardware or a combination of hardware and software. The RGT module may include any module, script, program, agent, state machine, component or set of executable instructions executing in the brain engine.”)
adjusting the display on the interface to reflect the new offer price corresponding to the adjustment to the slider. (Buchalter: Paragraph 111, “In some embodiments, an advertiser can perform any of the following from the Dashboard: adding a new campaign, editing an existing campaign, launching a campaign or stopping a campaign that is currently running Campaigns may be listed in chronological order (e.g., newest to oldest), or in any order. In some embodiments, the interface can display any type or form of campaign data, such as Campaign Name, Advertiser, Campaign Type, Start/End Date, Status (e.g., Not Ready to Launch, Ready to Launch, Scheduled Pause, Manual Pause, Running, Completed, etc). The interface may also include Action Buttons or widgets for performing specific actions (e.g., Edit Campaign, Launch Campaign and Pause Campaign).”; Paragraph 114, “The user may specify or select the type of campaign (e.g., REM, prospecting) to create or launch. The user may specify or select a third-party ad server (e.g., Atlas and DART for Advertisers (DFA), 3PAS), e.g., as depicted in FIG. 2G. The user may also specify or select one or more of: the advertiser site, targeted unique visitor count (e.g., per month), spending goals (e.g., daily spend goals), targeted segment (e.g., defined by third-party analytics such as Exelate and Axciom), types of completed actions, types of impression opportunity, types of published content, channels, day parts, week parts, ad size preferences, bid range and targets.”; Paragraph 217, “In some embodiments, the engine incorporates one or more processes or functions, e.g., watermarking, bid aggressiveness slider, reach goal type, and/or cross-agency and cross-advertiser pacing, in determining candidate clearing prices. The engine may, for example, use a bid aggressive slider function, and/or a reach goal specification, to adjust the candidate clearing prices that may be translated to more effective bidding values. In some embodiments, the engine determines candidate clearing prices that is not specific to an advertiser and/or ad campaign. In certain embodiments, the engine determines (e.g., in real time) candidate clearing prices that are realistic or reasonable in a marketplace for ad impressions.”)

Anderson teaches a method of analyzing a for sale object in order to determine an optimal offer price. Mesaros teaches a method of determining seller and buyer flexibility in order to negotiate purchases. Buchalter teaches an interface for adjusting parameters regarding generating offer prices based on a user inputted weight value. At the timing of applicant's filed invention. One of ordinary skill in the art would have been motivated to combine the methods of Anderson with Mesaros in order to ensure that the seller’s curve is taken into account when determining the optimal price of an FSO (Mesaros: Paragraph 240, " ... connected at the time of purchase may be offered to give the buyer a better opportunity to get a lower price."). Additionally one of ordinary skill in the art would have deemed it obvious to combine the methods of Anderson and Mesaros with the interface described by Buchalter in order to allow an individual to take the values of the curves described in both, and translate it into a usable interface that allows for the automatic generation of a price for an object as described in Buchalter (Buchalter: Paragraph 147, “The bidder may use the normalized set of data for bid requests and bid responses communicated with an exchange. The bidder may operate responsive to a campaign set up via an interface that allows a requestor to setup campaign goals and constraints.”)

Claim(s) 2, 8, and 14 –
	Anderson in view of Mesaros and Buchalter teach the limitations of claims 1, 7, and 13
	Anderson further discloses the following:
identifying the past listings of the previously sold FSOs that have the same or similar category of the FSO; accessing transaction information from the identified past listings; and generating the optimal price based on at least the transaction information. (Anderson: Paragraph 79, "For example, graph 1450 may be the graph shown in FIG. 5, or the graphs shown in FIG. 6 or FIG. 7. In some embodiments, graph 1450 may be selectable. For example, prospective buyer 102 may be able to click either on linear regression graph 1452 or on various vehicle price data points 1451 to obtain additional information about target vehicle 130 or about price data points 1451. For example, price data points 1451 may be rated. By clicking on a price data point, prospective buyer 102 may receive a price rating as "good," "fair," "poor," or any other suitable rating. For example, price rating may include a price score, with the highest score being the best price and lowest score being the worst price. In some embodiments, interface 1401 may provide perspective buyer 102 with a choice of viewing other vehicles in the same price category or having the same mileage as target vehicle 130 displayed by graph 1450."; Paragraph 80, "n an example embodiment, prospective buyer 102 may use the data generated by system 105 (e.g., target price generated by system 105, vehicle quality score, various charts, etc.) to suggest a prospective seller to change the offered price for target vehicle 103.")

Claim(s) 3, 9, and 15 –
	Anderson in view of Mesaros and Buchalter teach the limitations of claims 1-2, 7-8, and 13-14
	Anderson does not teach the following, however, Mesaros teaches the combination of multiple curves to generate an optimal price in the following limitations.
adjusting the optimal price based on at least one of the category decay curve applicable to the category and the seller flexibility curve of the seller. (Mesaros: Paragraph 61, "The specification of a hold time serves to increase the price of the good/service, since the seller must now retain the good in inventory. Additionally, the conditional offer serves to decrease the price of the good by the amount specified. Accordingly, the price estimate is adjusted accordingly in response to the order related factors."; Paragraph 102, "determined by a seller in this case, the price curves going forward adjust based on the software configuration."; Paragraph 325, "As shown, the system 2800 is a feedback control system operative to utilize offers from each deal room to affect the price curves related to each buyer. Thus, the deal rooms 2820 can generate a plurality of offers and such offers can be received by the aggregation component 2810, which in turn determines appropriate price curves for each buyer ... ")

Anderson teaches a method of analyzing a for sale object in order to determine an optimal offer price. Mesaros teaches a method of determining seller and buyer flexibility in order to negotiate purchases. At the timing of applicant's filed invention. One of ordinary skill in the art would have been motivated to combine the methods of Anderson with Mesaros as taught by Mesaros (Mesaros: Paragraph 240, " ... connected at the time of purchase may be offered to give the buyer a better opportunity to get a lower price.")

Claim(s) 4, 10, and 16
Anderson in view of Mesaros and Buchalter teach the limitations of claims 1-3, 7-9, and 13-15
	Anderson does not teach the following, however, Mesaros teaches the adjusting of a price based on a change in time from the product being offered in the following limitations:
further periodically adjusting the optimal price based on a re-evaluation of optimal price output from the neural network regression model at regular intervals of a predetermined number days after the FSO has been offered for sale.  (Mesaros: Paragraph 68, "Price curve 260 varies from price curve 270, which illustrates the price versus volume for a purchase and/or delivery at a time five days from now. Although price curves 260 and 270 differ due to different delivery times, it is to be understood that two price curves containing identical date criteria can differ due to other related factors. As such, an aggregation component or system can interpolate information of a plurality of offers and/or deal related information and assign a specific price curve to a buyer or potential buyer. Alternatively, a particular price curve can be modified based on delivery time.; Paragraph 71, "The price component 120 can update the price or price curve to the buyer, showing the additional charge for the hold time, and if the price is agreeable to the buyer, the buyer can accept the deal."; Paragraph 327, "Various classification schemes and/or systems (e.g., support vector machines, neural networks (e.g., back-propagation, feed forward back propagation, radial bases and fuzzy logic), expert systems, Bayesian networks, and data fusion) can be employed in connection with performing automatic and/or inferred action in connection with the subject invention.")

Anderson teaches a method of analyzing a for sale object in order to determine an optimal offer price. Mesaros teaches a method of determining seller and buyer flexibility in order to negotiate purchases. At the timing of applicant's filed invention. One of ordinary skill in the art would have been motivated to combine the methods of Anderson with Mesaros as taught by Mesaros (Mesaros: Paragraph 240, " ... connected at the time of purchase may be offered to give the buyer a better opportunity to get a lower price.")

Claim(s) 5, 11, and 17 –
	Anderson in view of Mesaros and Buchalter teach the limitations of claims 1-2, 7-8, and 13-14
	Anderson teaches the following limitations:
generating zones of possible agreement (ZOPA) based on at least one of ( a) the category decay curve applicable to the category; and (b) the seller flexibility curve of the seller. (Anderson: Paragraph 47, "Additionally, or alternatively, a percentage of buyers who bought a vehicle that is similar to target vehicle 103 (i.e., a vehicle that has the same vehicle attributes as target vehicle 103) at a lower price than offered price can be used as a target score. For example, FIG. 4 illustrates a probability density distribution 410 of prospective buyer 102 buying target vehicle 103 at a given price. Probability density distribution 410 may be based on previous sales of vehicles 155 that have the same attributes as target vehicle 103. Region 412 indicates the fraction of all buyers that are expected to purchase a vehicle that has attributes similar to that of target vehicle I 03 at a price that is lower than the offered price. In an illustrative embodiment, the target score (TS) for the offered price (OP) may be calculated using probability density distribution 410 (f) as a function of vehicle price (p) as: TS=lOOx[I-f.sub.0.sup.OP f(p )dp]. For example, if only five percent of buyers have bought a vehicle that has the same attributes as target vehicle 103 at a price that is lower than the offered price, then TS=95, and the offered price is in a top five percent of the best offered prices. In various embodiments, TS=80 to 100 may correspond to a great target score, TS=55 to 80 may correspond to a good target score, TS=45 to 55 may correspond to a fair target score, TS=20 to 45 may correspond to a low target score, and TS=0 to 20 may correspond to a poor target score. It should be noted that the use of probability density distribution 410 for calculating the target score is only one illustrative approach for calculating the target score and other suitable approaches may be used.") Examiner believes the probability segments of the curves to be equivalent to zones of possible agreement as described in applicant's specification.

Claim(s) 6, 12, and 18 –
	Anderson in view of Mesaros and Buchalter teach the limitations of claims 1-2, 7-8, 13-14, and 17
Anderson does not teach the following, however, Mesaros teaches the adjusting of a price based on a generations of new offers based on re-evaluations in the following:
periodically, generating a new offer price for the listing based on a ZOPA corresponding to a current listing age and a re-evaluation of optimal price output from the neural network regression model at the current listing age; and offering the new offer price to the seller. (Mesaros: Paragraph 91, "For instance, a seller can specify that an offer is good for a particular period of time. Additionally, a seller can specify terms and conditions that indicate that an offer may increase over time."; Paragraphs 150-155, "Historical review of total capacity listed by product that went unpurchased. Historical review of total orders over days, weeks, months, quarters, etc. Chart of top customers for each product line. Projected sales taking historic information by product and extrapolating over time by weeks, months, etc. Trend analysis of product mix over periods of time. Ability to evaluate the volume of unpurchased product over the upcoming months and when such capacity will be taken off market (e.g., -termination of specials from completed OpenOffer Sheets with close dates)"; Paragraph 58, "The price component 120 generates and displays the price based at least in part on the price estimate and the delivery date of the desired good/service. For instance, if a buyer orders a quantity of good, and indicates that the delivery date shall be as soon as possible. Such an indication would affect the price of a good since the rapid delivery does not allow the seller to plan for availability of the good in response to other orders and the current order. For example, a production run could not be scheduled to produce goods for everyone. Thus, the price component 120 can modify the price or a price schedule in accordance with delivery information and display an altered price or price schedule."; Paragraph 65, "The price component 120 generates and displays the price based at least in part on the price estimate and the delivery date of the desired good/service. For instance, if a buyer orders a quantity of good, and indicates that the delivery date shall be as soon as possible. Such an indication would affect the price of a good since the rapid delivery does not allow the seller to plan for availability of the good in response to other orders and the current order. For example, a production run could not be scheduled to produce goods for everyone. Thus, the price component 120 can modify the price or a price schedule in accordance with delivery information and display an altered price or price schedule."; Paragraph 74, "As a result, the price component responds to the changes and generates and displays an updated price. Real-time updating of the price is not limited to changes in ship dates. The price component 120 can update the price in real time in response to changes in order related factors. In response to the changes in ship dates, a change ship schedule can show the goods ordered and the ship schedule.")
Anderson teaches a method of analyzing a for sale object in order to determine an optimal offer price. Mesaros teaches a method of determining seller and buyer flexibility in order to negotiate purchases. At the timing of applicant's filed invention. One of ordinary skill in the art would have been motivated to combine the methods of Anderson with Mesaros as taught by Mesaros (Mesaros: Paragraph 240, " ... connected at the time of purchase may be offered to give the buyer a better opportunity to get a lower price.")

Claim(s) 19 –
	Anderson in view of Mesaros and Buchalter teach the limitations of claims 1
	Anderson further discloses the following:
Wherein the user interface includes an optimal price…corresponding to the optimal offer price (Anderson: Paragraph 48, "A linear regression model may be used to obtain a linear regression plot 502 shown in FIG. 5. For a given target vehicle with a target mileage 520 a target price 522 may be determined using the linear regression plot 502 as shown in FIG. 5."; Paragraph 55, "In various embodiments, match score 830 may be calculated using model 820 that may include machine-learning models, such as neural networks, decision trees, and models based on ensemble methods, such as random forests. The machine-learning models may have parameters that may be selected for optimizing the performance of model 820. For example, parameters specific to a particular type of model (e.g., the number of features and number of layers in a neural network) may be optimized to improve the model's performance."; Paragraph 64, "Additionally, or alternatively, module 140 may provide a probability density distribution for prospective buyer I 02 to dispose of target vehicle I 03 in a selected amount of time. FIG. IO shows an example probability density distribution 1010 (also denoted by f(t), with t being time), with area 1012 denoting probability (calculated as f.sub.0.sup.T.sup. lf(t)dt) for prospective buyer 102 of disposing of target vehicle 103 in time T.sub.l. In an illustrative embodiment, T.sub.2 may be a predicted average time that a buyer may use target vehicle 103 before disposing of it."; Paragraph 79, "For example, graph 1450 may be the graph shown in FIG. 5, or the graphs shown in FIG. 6 or FIG. 7. In some embodiments, graph 1450 may be selectable. For example, prospective buyer 102 may be able to click either on linear regression graph 1452 or on various vehicle price data points 1451 to obtain additional information about target vehicle 130 or about price data points 1451. For example, price data points 1451 may be rated. By clicking on a price data point, prospective buyer I 02 may receive a price rating as "good," "fair," "poor," or any other suitable rating. For example, price rating may include a price score, with the highest score being the best price and lowest score being the worst price. In some embodiments, interface 1401 may provide perspective buyer 102 with a choice of viewing other vehicles in the same price category or having the same mileage as target vehicle 130 displayed by graph 1450.")
Anderson in view of Mesaros does not teach the use of a slider, however, Buchalter discloses the following:
…slider… (Buchalter: Paragraph 198, “For example and in one embodiment, setting the bid aggressiveness slider value to 75 may set a bid price that wins 75% of the available impressions. The user can, for example, use the collected statistics and monitored budget drain to quantify the tradeoff between price and volume. The RGT module or the user may accordingly re-adjust and/or optimize the slider value against the user's reach goals. The RGT module may be embodied in hardware or a combination of hardware and software. The RGT module may include any module, script, program, agent, state machine, component or set of executable instructions executing in the brain engine.”)



Anderson teaches a method of analyzing a for sale object in order to determine an optimal offer price. Mesaros teaches a method of determining seller and buyer flexibility in order to negotiate purchases. Buchalter teaches an interface for adjusting parameters regarding generating offer prices based on a user inputted weight value. At the timing of applicant's filed invention. One of ordinary skill in the art would have been motivated to combine the methods of Anderson and Mesaros with the interface described by Buchalter in order to allow an individual to take the values of the curves described in both, and translate it into a usable interface that allows for the automatic generation of a price for an object as described in Buchalter (Buchalter: Paragraph 147, “The bidder may use the normalized set of data for bid requests and bid responses communicated with an exchange. The bidder may operate responsive to a campaign set up via an interface that allows a requestor to setup campaign goals and constraints.”)


Claim(s) 20 –
	Anderson in view of Mesaros and Buchalter teach the limitations of claims 1 and 19
	Anderson further discloses the following:
Adjusting a location of the optimal price…along the price range corresponding to the new offer price (Anderson: Paragraph 80, “In an example embodiment, prospective buyer 102 may use the data generated by system 105 (e.g., target price generated by system 105, vehicle quality score, various charts, etc.) to suggest a prospective seller to change the offered price for target vehicle 103. For example, prospective buyer 102 may cite target price generated by system 105 as a fair price and suggest to prospective buyer 102 to accept the target price predicted by system 105. In some embodiments, prospective buyer 102 may apply appropriate filtering techniques (e.g., data filter based on the outward appearance of target vehicle 103) to obtain a target price for target vehicle 103, and communicate the target price for target vehicle 103 to prospective buyer 102.”)
Anderson in view of Mesaros does not teach the use of a slider, however, Buchalter discloses the following:
…slider… (Buchalter: Paragraph 198, “For example and in one embodiment, setting the bid aggressiveness slider value to 75 may set a bid price that wins 75% of the available impressions. The user can, for example, use the collected statistics and monitored budget drain to quantify the tradeoff between price and volume. The RGT module or the user may accordingly re-adjust and/or optimize the slider value against the user's reach goals. The RGT module may be embodied in hardware or a combination of hardware and software. The RGT module may include any module, script, program, agent, state machine, component or set of executable instructions executing in the brain engine.”)


Anderson teaches a method of analyzing a for sale object in order to determine an optimal offer price. Mesaros teaches a method of determining seller and buyer flexibility in order to negotiate purchases. Buchalter teaches an interface for adjusting parameters regarding generating offer prices based on a user inputted weight value. At the timing of applicant's filed invention. One of ordinary skill in the art would have been motivated to combine the methods of Anderson and Mesaros with the interface described by Buchalter in order to allow an individual to take the values of the curves described in both, and translate it into a usable interface that allows for the automatic generation of a price for an object as described in Buchalter (Buchalter: Paragraph 147, “The bidder may use the normalized set of data for bid requests and bid responses communicated with an exchange. The bidder may operate responsive to a campaign set up via an interface that allows a requestor to setup campaign goals and constraints.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624